Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/17/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea in the form mental process without significantly more. The claim(s) recite(s) generation of determining topics of documents and creating a dynamic correlated topic model using the topics and outputting information regarding the topics. Such can be performed by a human using pen and paper to summarize topics of documents, create a model or written algorithm and output characteristics of such model or algorithm. This judicial exception is not integrated into a practical application because the claimed language is merely directed towards the judicial exception without positive recitation of practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed language is merely directed towards the judicial exception without positive recitation of language indicating significantly more.
	Claims 2-9 merely recites language adding to the judicial exception, but fails to include positive recitation of language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception.
	Claim 10 recites language regarding training the model using the input documents, wherein training uses generative process and predictive or estimation or inference process. Such can be performed by a human using pen and paper and adjusting the algorithm or model to learn from the documents using generative process such as generation of topics from analyzing the documents and words of the topics and predicting topics based on the information derived from analyzing the documents. Such language fails to include positive recitation of language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception.
	Claim 11 recites language directed towards using the trained algorithm or model and outputting predicted topic distribution. Such can be performed by a human using pen and paper and algorithm or model derived using pen and paper. Such language fails to include positive recitation of language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception.
Claims 12-14,16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea in the form mental process without significantly more. The claim(s) recite(s) generation of determining topics of documents and creating a dynamic correlated topic model using the topics and outputting information regarding the topics. Such can be performed by a human using pen and paper to summarize topics of documents, create a model or written algorithm and output characteristics of such model or algorithm. This judicial exception is not integrated into a practical application because the claimed language is merely directed towards the judicial exception without positive recitation of practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed language is merely directed towards the judicial exception without positive recitation of language indicating significantly more. The claim further recites “a server coupled to the model, at least one processing device, a memory coupled to the at least processing device, storing instructions and execution of the instructions using the at least one processing device. Such recitation is directed toward generic device performing the abstract idea. Hence, does not integrate the judicial exception into practical application nor indicate significantly more than the judicial exception.
	Claims 13 merely recites language adding to the judicial exception, but fails to include positive recitation of language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception.
	Claim 14 recites language regarding training the model using the input documents, wherein training uses generative process and predictive or estimation or inference process. Such can be performed by a human using pen and paper and adjusting the algorithm or model to learn from the documents using generative process such as generation of topics from analyzing the documents and words of the topics and predicting topics based on the information derived from analyzing the documents. Such language fails to include positive recitation of language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception.
	Claim 16 recites language merely adding to the judicial exception, but fails to 
include positive recitation of language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception.
	Claim 17 recites language merely adding to the judicial exception, but fails to include positive recitation of language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception.
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea in the form mental process without significantly more. The claim(s) recite(s) generation of determining topics of documents and creating a dynamic correlated topic model using the topics and outputting information regarding the topics. Such can be performed by a human using pen and paper to summarize topics of documents, create a model or written algorithm and output characteristics of such model or algorithm. This judicial exception is not integrated into a practical application because the claimed language is merely directed towards the judicial exception without positive recitation of practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed language is merely directed towards the judicial exception without positive recitation of language indicating significantly more. The claim further recites “a server coupled to the model, at least one processing device, a memory coupled to the at least processing device, storing instructions and execution of the instructions using the at least one processing device. Such recitation is directed toward generic device performing the abstract idea. Hence, does not integrate the judicial exception into
	Claims 19-20 recites language merely adding to the judicial exception, but fails to 
include positive recitation of language integrating the judicial exception into practical application and/or language indicating significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,8,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No.: 20140019119) in view of Yasushi (JP 3835730b2).
Claim 1, Liu et al discloses
receiving a set of documents (Fig. 3b, label text documents) each comprised of a plurality of words (paragraph 43, equation 1, V is a set of words of the documents, D.) and having associated timestamps (paragraph 37 discloses “Since each document is associated with a time stamp …”.), 
wherein the timestamps of the set of documents span a period of time (paragraph 51 discloses an example of documents received yesterday, which indicates the documents span a period of time.); 
identifying a quantity of topics for modeling (paragraph 24 discloses “The topics are automatically derived by performing topic extraction and temporal topic segmentation tasks. Topic extraction is to analyze a text collection (e.g., news articles) and automatically derive a set of topics (e.g., sports and politics).” Fig. 2a,2b shows the topics (labeled as numbers) are for modeling or classification or clustering. Fig. 3b, label 310 determines a quantity of topics for building text visualization, label 306.); 
providing the set of documents as input to a dynamic correlated topic model (DCTM) for modeling based on the quantity of topics identified (Fig. 3b, label 302 are provided to label 310 to generate a quantity of topics, which is used by 312 dynamic correlated topic model for modeling text visualization, label 306.); and 
receiving, as output of the DCTM (Fig. 3b, label 306,312): 
a list of topics, wherein clusters of the plurality of words represent the topics (Fig. 3b, label 310,314 determines a list of topics. Fig. 3a,3b shows the clustering of topics for the documents. Fig. 1 show determination of topics is based on words.); and 
for each topic: 
a popularity of the topic across the period of time (Paragraph 27 discloses “temporal locality of a topic is a time interval where the documents covering the topic appear most prominently.” This indicates the temporal locality of a topic indicates polarity of a topic across a time period.; 
a representation of the topic across the period of time (Fig. 1 shows a representation of each topic (label strength) across a period of time (label time). Paragraph 23 discloses “Topic keywords are distributed along time, summarizing the content evolution of each topic over time. … At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis.” Fig. 1,2a,2b shows the visualization of the topic across the period of time.).
Liu et al fails to disclose a correlation with other topics across the period of time.
Yasushi discloses document correlation comprises determining the topic intensity such as strength between topics. (paragraph 29-30) It would be obvious to one skilled in the art before the effective filing date of the application to modify Liu et al’s extraction of topics from documents by incorporating correlation between topics as disclosed by Yasushi so to determine the strength between topics, indicating the importance of each document, hence improving the user’s understanding of the document collection.
Claim 2, Liu et al discloses wherein, to model the input, the DCTM analyzes the plurality of words from each document of the set of documents (Fig. 1 shows analysis of a plurality of words from each document of the set of documents, Fig. 3, label 308.) and groups the plurality of words into a number of the clusters to represent the topics (Paragraph 23 discloses “Each layer represents a specific topic current, which is annotated with a set of keywords.), the number of the clusters corresponding to the quantity of topics (Fig. 1 shows each layer is a cluster of words corresponding to quantity of topics or derived topics.).  
Claim 3, Liu et al discloses wherein a same word can be grouped into more than one cluster (Fig. 1 shows one word can be part of multiple layers such as code is found in two layers.).  
Claim 4, Yasushi discloses wherein the DCTM determines the correlation of a topic with other topics (Paragraphs 29-30 discloses strength between topics of topic intensity.) based, at least in part, on a commonality of words included within each cluster of the plurality of words representing the respective topics (Paragraph 29-30 discloses topic intensity or strength between topics is based on the information in the word frequency table 31 in the document, wherein the word frequency table in a document indicates the appearance frequency of each word in each document or commonality of the word. ).  
Claim 5, Liu et al discloses wherein the popularity of the topic across the period of time (paragraph 27 discloses “prominence may be determined based on frequency of occurrence in a temporal interval.”) is based on a document-topic distribution computed by the DCTM at given time points across the period of time (Fig. 2a shows the sub-topics temporal locality that indicates the topic’s distribution over the entire time span.), the document-topic distribution determined based at least in part on a topic probability (Fig. 2 and paragraph 27 shows sub-topics that are frequency or prominent within a time period. This indicates document-topic distribution is determined based at least in part on the probability or frequency of occurrence of the sub-topic within a period.).
Claim 6, Liu et al discloses wherein the representation of the topic across the period of time is based on a topic-word distribution computed by the DCTM at given time points across the period of time (Fig. 2a,2b shows the representation of the topic across the period of time based on the frequency of occurrence of the sub-topics, which is associated with words of a topic or topic-word distribution, computed by label 312 of Fig. 3b, as disclosed in paragraph 24-25. Fig. 2a, 2b, label time indicates the time period.).  
Claim 8, Yasushi discloses wherein the correlation with the other topics across the period of time based on a series of covariance matrices computed by the DCTM at given time points across the period of time that indicate a strength of relationship of the topic with each of the other topics ( “The main related topics of each topic are the topic intensity table 33b, that is, the common variance matrix between topics …. From, the correlation matrix is obtained, and its ar-cos (reverse cosine) is defined as the degree of relevance between independent topics. … Next the independent topic analysis means 41 determines the importance of e ach word in each independent topic, the importance of each document, and the topic intensity (strength between topics) based on the information in the word frequency table 31 in the document.” (paragraph 0029-30) Such indicates covariance matrix or correlation matrix is obtained to determined the relevance between independent topics, for each topic in the same document.  Paragraph 7 discloses “the topic is simply classified at a fixed time interval and the number of documents assigned to the classification category and the documents are arranged in chronological order to make a topic in time.” Such indicates the covariance matrix calculated for each topic to determine the strength between topics indicates the calculation is across the period of time since each topic is associated with a fixed time interval.).	It would be obvious to one skilled in the art before the effective filing date of the application to modify Lui et al’s calculation of linking documents that are of the same sub-topic by incorporating covariance matrix to determine the strength between topics, indicating the importance of each document, hence improving the user’s understanding of the document collection.
Claim 12, Liu et al discloses
a dynamic correlated topic model (DCTM) (Fig. 3b shows the dynamic correlated topic model, specifically labels 312,310,306); and 
a server communicatively coupled to the DCTM (Fig. 3b shows the model is implemented in a computing device. Fig. 10 shows a computing device. Paragraph 95 discloses the computing device can be a server computer systems, wherein a server is connected to the computer of Fig. 10, via network 24.), the server comprising at least one processing device (Paragraph 95 discloses Fig. 10 can be a server computer system. Fig. 10, label 12) and a memory coupled to the at least one processing device and storing instructions, that when executed by the at least one processing device (Fig. 10, label 16,12, paragraph 107), cause the at least one processing device to:  
receive a set of documents (Fig. 3b, label text documents) each comprised of a plurality of words (paragraph 43, equation 1, V is a set of words of the documents, D.) and having associated timestamps (paragraph 37 discloses “Since each document is associated with a time stamp …”.), 
wherein the timestamps of the set of documents span a period of time (paragraph 51 discloses an example of documents received yesterday, which indicates the documents span a period of time.); 
identify a quantity of topics for modeling (paragraph 24 discloses “The topics are automatically derived by performing topic extraction and temporal topic segmentation tasks. Topic extraction is to analyze a text collection (e.g., news articles) and automatically derive a set of topics (e.g., sports and politics).” Fig. 2a,2b shows the topics (labeled as numbers) are for modeling or classification or clustering. Fig. 3b, label 310 determines a quantity of topics for building text visualization, label 306.); 
provide the set of documents as input to a dynamic correlated topic model (DCTM) for modeling based on the quantity of topics identified (Fig. 3b, label 302 are provided to label 310 to generate a quantity of topics, which is used by 312 dynamic correlated topic model for modeling text visualization, label 306.); and 
receive, as output of the DCTM (Fig. 3b, label 306,312): 
a list of topics, wherein clusters of the plurality of words represent the topics (Fig. 3b, label 310,314 determines a list of topics. Fig. 3a,3b shows the clustering of topics for the documents. Fig. 1 show determination of topics is based on words.); and 
for each topic: 
a popularity of the topic across the period of time (Paragraph 27 discloses “temporal locality of a topic is a time interval where the documents covering the topic appear most prominently.” This indicates the temporal locality of a topic indicates polarity of a topic across a time period.; 
a representation of the topic across the period of time (Fig. 1 shows a representation of each topic (label strength) across a period of time (label time). Paragraph 23 discloses “Topic keywords are distributed along time, summarizing the content evolution of each topic over time. … At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis.” Fig. 1,2a,2b shows the visualization of the topic across the period of time.).
Liu et al fails to disclose a correlation with other topics across the period of time.
Yasushi discloses document correlation comprises determining the topic intensity such as strength between topics. (paragraph 29-30) It would be obvious to one skilled in the art before the effective filing date of the application to modify Liu et al’s extraction of topics from documents by incorporating correlation between topics as disclosed by Yasushi so to determine the strength between topics, indicating the importance of each document, hence improving the user’s understanding of the document collection.

Claim(s) 10,11,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No.: 20140019119) in view of Yasushi (JP 3835730b2), further in view of Krishnamurthy et al (US Publication No.: 20170372221).
Claim 10, Liu et al discloses wherein the DCTM (Fig. 3b, label 312,306 wherein 308 as document input to the DCTM, wherein LDA or latent Dirichlet allocation model may be used to automatically extract a set of topics from a text collection. (paragraph 24)), but fails to disclose the DCTM is trained on at least a portion of the set of documents provided as the input, wherein the training includes execution of a generative process and an inference process.  
Krishnamurthy et al discloses the DCTM (Fig. 8, paragraph 41 discloses a new modified supervised LDA framework and its non-parametric variation.) is trained on at least a portion of the set of documents provided as input (paragraph 41 discloses a classifier is working with a training corpus including N documents which belong to Y different classes. (paragraph 41) Fig. 2 shows the steps to training a model.), wherein the training includes execution of a generative process (Paragraph 32 discloses LDA uses a generative model.) and inference process (Paragraph 36 discloses “Referring still to the embodiment depicted in Fig. 2, discriminative LDA (Supervision type 2) includes creating, by the classifier generation program 101, one or more overall category inferences from various topics. Discriminative LDA may be understood to provide supervision through a single response variable, for which the task is to predict the value of the response variable for a given document.”).
It would be obvious to one skilled in the art before the effective filing date of the application to for the LDA allocation model as disclosed by Liu et al to include training as disclosed by Krishnamurthy et al so to improve the LDA model and improve classification of the documents, hence improving the visual provided to a user, which enables the user to better understand the collection of documents.
Claim 11, Liu et al discloses further comprising: providing a new document having an associated time stamp to the DCTM as input (Fig. 3b, label 308, wherein label 310,312,306 generates outputs according the documents entered. This indicates any new document or old document can be input into the model. paragraph 37 discloses “Since each document is associated with a time stamp …”.); and receiving a predicted topic distribution for the new document as output from the DCTM. (Fig. 3b, label 310,312 outputs predicted topic distribution for all documents input into label 310,312.)
	Liu et al fails to disclose DCTM is a trained DCTM. 
Krishnamurthy et al discloses a trained LDA model (Fig. 2). It would be obvious to one skilled in the art before the effective filing date of the application to for the LDA allocation model as disclosed by to include trained LDA or DCTM as disclosed by Krishnamurthy et al so to improve the LDA model and improve classification of the documents, hence improving the visual provided to a user, which enables the user to better understand the collection of documents.
Claim 14, Liu et al discloses wherein the DCTM (Fig. 3b, label 312,306 wherein 308 as document input to the DCTM, wherein LDA or latent Dirichlet allocation model may be used to automatically extract a set of topics from a text collection. (paragraph 24)), but fails to disclose the DCTM is an unsupervised machine learning model trained on at least a portion of the set of documents provided as the input, wherein the training includes execution of a generative process and an inference process.  
Krishnamurthy et al discloses the DCTM is an unsupervised machine learning model (Fig. 1, label 104. Paragraph 32 discloses label 104 can be an unsupervised induction of multiple “topics” and thus provides characterization for a corpus of text documents.) is trained on at least a portion of the set of documents provided as input (Paragraph 32 discloses “In Fig. 6a, time, designated t, is shown to move from left to right, wherein features 600 being as all latent, and then as the model is refined over time and similarities between topics are learned, fewer features are identified as latent in the machine learning model, such as the machine learning model 104.”), wherein the training includes execution of a generative process (Paragraph 32 discloses LDA uses a generative model, also mentioned in paragraph 32.) and inference process (Paragraph 36 discloses “Referring still to the embodiment depicted in Fig. 2, discriminative LDA (Supervision type 2) includes creating, by the classifier generation program 101, one or more overall category inferences from various topics. Discriminative LDA may be understood to provide supervision through a single response variable, for which the task is to predict the value of the response variable for a given document.” Paragraph 37 discloses “… wherein there is no supervision in the form of topic tags or categories assigned to a document, thus discriminative LDA may be understood equivalently as both supervised through the response variable and unsupervised because it lacks given topics.”).
It would be obvious to one skilled in the art before the effective filing date of the application to for the LDA allocation model as disclosed by Liu et al to include training as disclosed by Krishnamurthy et al so to improve the LDA model and improve classification of the documents, hence improving the visual provided to a user, which enables the user to better understand the collection of documents.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No.: 20140019119) in view of Yasushi (JP 3835730b2), further in view of Krishnamurthy et al (US Publication No.: 20170372221) and further in view of Guttmann (US Publication No.: 20190294320).
Claim 15, Krishnamurthy et al discloses an unsupervised topic model (paragraph 32) comprising an inference process (Paragraph 36 discloses “Referring still to the embodiment depicted in Fig. 2, discriminative LDA (Supervision type 2) includes creating, by the classifier generation program 101, one or more overall category inferences from various topics. Discriminative LDA may be understood to provide supervision through a single response variable, for which the task is to predict the value of the response variable for a given document.” Paragraph 37 discloses “… wherein there is no supervision in the form of topic tags or categories assigned to a document, thus discriminative LDA may be understood equivalently as both supervised through the response variable and unsupervised because it lacks given topics.”), but fails to disclose such model comprises for the inference process, stochastic variational inference process is implemented using a deep neural network to perform mini-batch training with stochastic gradient descent. 
Guttmann discloses an inference model can be used to analyze textual information to identify topics (paragraph 187), wherein such inference model or process uses stochastic variational inference process is implemented using a deep neural network to perform mini-batch training with stochastic gradient descent. (paragraph 111 discloses “a user may select hyper-parameters for the an artificial neural network and/or the machine learning algorithm, and the machine learning algorithm may use the hyper-parameters and training examples to determine the parameters of the artificial neural network, for example using back propagation, using gradient descent, using stochastic gradient descent, using mini-batch gradient descent, and so forth.”) It would be obvious to one skilled in the art before the effective filing date of the application to modify machine learning model 104 described as a neural network (paragraph 42) of Krishnamurthy et al with  the inference model of Guttmann so to improve the prediction of the topics, hence improving the user’s understanding of the documents.

Claim(s) 7,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No.: 20140019119) in view of Yasushi (JP 3835730b2), further in view of Koseki et al (US Publication No.: 20200250269).
Claim 7, Liu et al fails to disclose wherein the DCTM models the topic probability and the topic- word distribution using Gaussian processes.
Koseki et al discloses building a topic model to discover topics in a collection of documents (Abstract) comprises the DCTM models the topic probability and the topic- word distribution using Gaussian processes. (Paragraph 32 discloses “… a set document d’s nth embedding word to be …. and the hidden topic of the embedding word to be … is generated from a categorical distribution with parameter … is generated from Gaussian distribution …”. Such paragraph discloses the topic to word distribution uses the categorical distribution with parameters generated from Gaussian distribution. 
Paragraph 33 discloses the equation for hidden topic includes the categorical distribution (equation zd,n), where qd is generated from Gaussian distribution.) It would be obvious to one skilled in the art before the effective filing date of the application to modify the LDA model or DCTM of Lui et al by extracting topics according to Koseki et al so to improve the model’s topic extraction, which improves the visualization produced of the topics in the documents, hence improving the user’s understanding of the visualization.

Claim(s) 16-17,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No.: 20140019119) in view of Yasushi (JP 3835730b2), further in view of Malhortra et al (US Publication No.: 20180349467).
Claim 16, Liu et al discloses wherein the set of documents (Fig. 3b, label 308), but fails to disclose the text documents are a set of user listening sessions each comprised of a plurality of media content items, and the words are one or more types of media content metadata such that clusters of one or more of the media content metadata types represent the topics.  
Malhotra et al discloses the text documents are a set of user listening sessions each comprised of a plurality of media content items (paragraph 40 discloses text documents or media objects such as music, video, books, podcasts, etc.), and 
the words are one or more types of media content metadata such that clusters of one or more of the media content metadata types represent the topics (Paragraph 40 discloses information regarding such media objects are provided, such as genre, recording date, size, etc. Paragraph 5 discloses metadata tag is associated with a topic.).  
It would be obvious to one skilled in the art before the effective filing date of the application to simply substituted one well known element of text documents for another well-known element of documents such music, video, podcasts, etc as disclosed by Malhotra et al so to yield predictable results of generating topics of the documents.
Claim 17, Malhotra et al discloses wherein the one or more types of media content metadata include an artist, a genre, a sub-genre, a mood, an era, acoustic metadata, a title, an album, and length (Paragraph 40 discloses information regarding such media objects are provided, such as genre, recording date, size, movie or album name, etc.).
Claim 18, Liu et al discloses
 	a dynamic correlated topic model (DCTM) (Fig. 3b shows the dynamic correlated topic model, specifically labels 312,310,306); and 
a server communicatively coupled to the DCTM (Fig. 3b shows the model is implemented in a computing device. Fig. 10 shows a computing device. Paragraph 95 discloses the computing device can be a server computer systems, wherein a server is connected to the computer of Fig. 10, via network 24.), the server comprising at least one processing device (Paragraph 95 discloses Fig. 10 can be a server computer system. Fig. 10, label 12) and a memory coupled to the at least one processing device and storing instructions, that when executed by the at least one processing device (Fig. 10, label 16,12, paragraph 107), cause the at least one processing device to: 
receive a set of documents (Fig. 3b, label text documents) each comprised of a plurality of words (paragraph 43, equation 1, V is a set of words of the documents, D.) and having associated timestamps (paragraph 37 discloses “Since each document is associated with a time stamp …”.), 
identify a quantity of topics for modeling (paragraph 24 discloses “The topics are automatically derived by performing topic extraction and temporal topic segmentation tasks. Topic extraction is to analyze a text collection (e.g., news articles) and automatically derive a set of topics (e.g., sports and politics).” Fig. 2a,2b shows the topics (labeled as numbers) are for modeling or classification or clustering. Fig. 3b, label 310 determines a quantity of topics for building text visualization, label 306.); 
provide the set of documents as input to a dynamic correlated topic model (DCTM) for modeling based on the quantity of topics identified (Fig. 3b, label 302 are provided to label 310 to generate a quantity of topics, which is used by 312 dynamic correlated topic model for modeling text visualization, label 306.); and 
receive, as output of the DCTM (Fig. 3b, label 306,312): 
a list of topics, wherein clusters of the plurality of words represent the topics (Fig. 3b, label 310,314 determines a list of topics. Fig. 3a,3b shows the clustering of topics for the documents. Fig. 1 show determination of topics is based on words.); and 
for each topic: 
a popularity of the topic across the period of time (Paragraph 27 discloses “temporal locality of a topic is a time interval where the documents covering the topic appear most prominently.” This indicates the temporal locality of a topic indicates polarity of a topic across a time period.; 
a representation of the topic across the period of time (Fig. 1 shows a representation of each topic (label strength) across a period of time (label time). Paragraph 23 discloses “Topic keywords are distributed along time, summarizing the content evolution of each topic over time. … At each time point (shown as x-axis), the height of a layer encodes the “strength” of the topic, e.g., in this example, the number of documents covering the topic at that time, shown as y-axis.” Fig. 1,2a,2b shows the visualization of the topic across the period of time.).
Liu et al fails to disclose a correlation with other topics across the period of time.
Yasushi discloses document correlation comprises determining the topic intensity such as strength between topics. (paragraph 29-30) It would be obvious to one skilled in the art before the effective filing date of the application to modify Liu et al’s extraction of topics from documents by incorporating correlation between topics as disclosed by Yasushi so to determine the strength between topics, indicating the importance of each document, hence improving the user’s understanding of the document collection.
Liu et al discloses text documents (Fig. 3b, label 308), but fails to disclose the text documents as a set of user listening sessions, wherein the plurality of media content items include one or more types of media content metadata and timestamps for the set of user listening sessions span a period of time; and 
wherein groupings of at least one type of the one or more types of media content metadata represent the topics.
Malhotra et al discloses the text documents as a set of user listening sessions (paragraph 40 discloses text documents or media objects such as music, video, books, podcasts, etc.), wherein the plurality of media content items include one or more types of media content metadata (Paragraph 40 discloses information regarding such media objects are provided, such as genre, recording date, size, etc. Paragraph 5 discloses metadata tag is associated with a topic.) and timestamps for the set of user listening sessions span a period of time (paragraph 40 discloses size as a form of information regarding the media object. Such indicates timestamp for the listening session, which indicates period of time for the set of sessions.); and 
wherein groupings of at least one type of the one or more types of media content metadata represent the topics (Paragraph 5 discloses metadata tag is associated with a topic. Paragraph 6 discloses “the device performs the query search using local search index to obtain a set of search results that includes the donated content. Furthermore, the device categorizes at least some of the set of search results using at least the metadata tag for the donated content.”).
It would be obvious to one skilled in the art before the effective filing date of the application to simply substituted one well known element of text documents for another well-known element of documents such music, video, podcasts, etc, and group according to the metadata of such objects or documents as disclosed by Malhotra et al so to yield predictable results of generating topics of the documents.
 	Claim 19, Malhotra et al discloses wherein the at least one processing device is further caused to identify a new media content item to provide as a recommendation to the user using the output of the DCTM.  (Paragraph 7 discloses categorization for at least a subset of search results and the subset of search results is presented to a user of the device. This indicates suggestion to the user of new media content items or results of search results.)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No.: 20140019119) in view of Yasushi (JP 3835730b2), further in view of Malhortra et al (US Publication No.: 20180349467) and further in view of Somekh et al (US Publication No.: 20130311163).
Claim 20, Malhotra et al discloses 
wherein the media content metadata includes an artist (paragraph 40), and 
when groupings of the artists represent the topics (paragraph 5,40), the at least one processing device, to identify the new media content item (paragraph 7), but fails to disclose 
determine the user is playing back a first media content item associated with a first artist; 
identify a grouping of the artists that includes the first artist; 
identify a second artist relating to the first artist by selecting the second artist from one of the same grouping of the artists that includes the first artist or another grouping of the artists determined to be correlated to the grouping of the artists that includes the first artist based on the output of the DCTM; 
identify a second media content item from media content associated with the second artist; and 
present the second media content item to the user.
Somekh et al discloses 
determine the user is playing back a first media content item associated with a first artist (Paragraph 34 discloses “An artist playing track I may be denoted by a(i). A sequence P.sub. may be used to denote a list of tracks played by station s along with their associated timestamps, which playlists are arranged within a train set S.”; 
identify a grouping of the artists that includes the first artist (paragraph 7 discloses “for each occurrence of a media item in a playlist, the training data set comprising information identifying the media item, the playlist, at least one artist associated with the media item, and a timestamp indicating a play time of the media item …”.) ; 
identify a second artist relating to the first artist by selecting the second artist from one of the same grouping of the artists that includes the first artist or another grouping of the artists determined to be correlated to the grouping of the artists that includes the first artist based on the output of the DCTM (Paragraph 7 discloses “using the training data set, at least one latent factor model models a plurality of items and the plurality of media streams; and using , via the at least one computing device, the at least one model generated using training set comprising data about a plurality of playlists of a plurality of media streams to make a recommendation.” Paragraph 48 discloses “By way of some non-limiting examples, track vectors may compared to identify a degree of similarity of dissimilarity between tracks or artist vectors may be compared to identify similarity or lack thereof, between artist. Media item recommendations may be made based on such comparison.” Paragraph 49 discloses “one or more other items may be selected for recommendation to the user based on the determined similarities.” Such indicates grouping of artist and similarity between artists to determine recommendation.); 
identify a second media content item from media content associated with the second artist (paragraph 48 discloses “By way of some non-limiting examples. track vectors may compared to identify a degree of similarity of dissimilarity between tracks or artist vectors may be compared to identify similarity or lack thereof, between artist. Media item recommendations may be made based on such comparison.”); and 
present the second media content item to the user (Fig. 1, label 108 makes recommendations, label 110 indicates presentation of the media suggested.). It would be obvious to one skilled in the art to modify Liu et al’s topic model generation by incorporating topic model generation to a recommendation system for users as disclosed by Somekh et al so to provide user with recommendations that the user will like and improve the user’s experience.

Allowable Subject Matter
Claims 9,13,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655